Citation Nr: 9902461	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-09 988 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for amebic dysentery.

2.  Entitlement to service connection for status post 
resection colon polyps secondary to service-connected amebic 
dysentery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1996 rating decision 
rendered by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
veterans claims of entitlement to an increased (compensable) 
disability rating for amebic dysentery and for status post 
resection colon polyps, secondary to service-connected amebic 
dysentery.  The veteran appealed that decision, and the case 
was forwarded to the Board for review.  The veteran appeared 
at a personal hearing at the RO in June 1997.  In September 
1998, the veteran testified before the undersigned member of 
the Board by means of a video conference hearing.  

The Board notes that during his video conference, the veteran 
offered testimony regarding whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a left eye disorder.  This matter is referred 
to the RO for clarification and any necessary action. 


REMAND

At the September 1998 videoconference hearing, the veteran 
testified that he had undergone VA examination and/or 
received treatment at the West Side VA Medical Center in 
Chicago approximately two or three weeks before the hearing.  
These medical records have not been associated with the 
claims file.  The veteran also testified that every two or 
three months he regularly visits the West Side VA medical 
center for treatment of his amebic dysentery.  The Board 
notes, however, that the most recent treatment record 
contained in the claims file dates back to 1996.  Appropriate 
action to ensure that all pertinent VA medical records have 
been reviewed is therefore necessary.

With regard to the secondary service connection issue, the 
Board notes that the veteran has indicated in statements and 
in testimony offered at the June 1997 RO hearing that he 
received treatment at the Hines VA Medical Center in 1947 
for abdominal complaints.  At the June 1997 hearing, he 
testified that the records were still at that facility.  In 
view of the need for additional development as outlined in 
the preceding paragraph, the Board believes it appropriate to 
also defer the secondary service connection claim to ensure 
that all pertinent VA medical records which may be in 
existence have been reviewed. 

However, with regard to the service connection for colon 
polyps issue, the Board emphasizes to the veteran and to his 
representative that medical evidence of causation is 
necessary to well-ground a secondary service connection 
claim.  See generally Reiber v. Brown, 7 Vet.App. 513 (1995).  
Lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under section 
5107(a).  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all medical 
records relating to the veterans amebic 
dysentery or gastrointestinal 
symptomatology, from the West Side VA 
medical center in Chicago, Illinois, from 
September 1996 through the present.  
Additionally, the RO should obtain and 
associate with the claims file all 
medical treatment records pertaining to 
the veteran from January 1946 on which 
may be located at the Hines VA Medical 
Center. 

2.  When the requested development has 
been completed, the RO should review the 
expanded record and determine if the 
veterans claims can be granted.  The 
veteran and his representative should be 
furnished a supplemental statement of 
the case.  After affording them a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to obtain any pertinent VA 
medical records.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
